 


114 HR 4037 IH: Keeping Oil and Natural Gas Flowing for Consumers Act
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4037 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2015 
Mr. Fleming introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit the Administrator of the Environmental Protection Agency from proposing, finalizing, implementing, or enforcing any prohibition or restriction under the Clean Air Act with respect to the emission of methane from the oil and natural gas source category. 
 
 
1.Short titleThis Act may be cited as the Keeping Oil and Natural Gas Flowing for Consumers Act. 2.Prohibition against EPA regulation of methane emissions from oil and natural gas source category (a)In generalThe Administrator of the Environmental Protection Agency may not propose, finalize, implement, or enforce any prohibition or restriction under the Clean Air Act (42 U.S.C. 7401 et seq.) with respect to the emission of methane from the oil and natural gas source category. 
(b)Proposed ruleThe Administrator of the Environmental Protection Agency may not finalize, implement, or enforce— (1)the proposed rule entitled Oil and Natural Gas Sector: Emission Standards for New and Modified Sources, published by the Environmental Protection Agency in the Federal Register on September 18, 2015 (80 Fed. Reg. 56593); or 
(2)any substantially similar rule. (c)DefinitionIn this section, the term oil and natural gas source category means— 
(1)crude oil production, including the well and extending to the point of custody transfer to the crude oil transmission pipeline; and (2)natural gas production, processing, transmission, and storage, including the well and extending to, but not including, the city gate.  
 
